Exhibit 10.1

 

FOURTH AMENDMENT TO BUSINESS LOAN AGREEMENT

 

This Fourth Amendment to Business Loan Agreement (the “Amendment”) is made as of
March 31, 2009, by and between Bank of America, N.A. (“Bank”) on the one hand,
and bebe stores, inc. (“Borrower 1”), bebe management, inc. (“Borrower 2”), and
bebe studio, inc. (“Borrower 3”) (Borrower 1, Borrower 2, and Borrower 3 are
sometimes referred to collectively as the “Borrowers” and individually as the
“Borrower”) on the other hand.

 

RECITALS

 

A.  The Borrowers and the Bank entered into that certain Business Loan Agreement
dated as of March 28, 2003, as amended by that certain First Amendment to
Business Loan Agreement dated as of November 24, 2003, by that certain Second
Amendment to Business Loan Agreement dated as of September 15, 2004, and by that
certain Third Amendment to Business Loan Agreement dated as of November 1, 2005
(the “Agreement”).

 

B.  The Bank and the Borrowers desire to further amend the Agreement as herein
provided.

 

AGREEMENT

 

1.  Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

 

2.  Amendments.

 

a.                                       Section 1.2 of the Agreement is amended
in its entirety to read as follows:

 

“1.2  Availability Period.  The line of credit is available between March 31,
2009, and March 30, 2010, or such earlier date as the availability may terminate
as provided in this Agreement (the “Expiration Date”).”

 

b.                                      Section 9.4 of the Agreement is amended
in its entirety to read as follows:

 

“9.4                           Dispute Resolution Provision.

 

This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.”  This Dispute Resolution Provision is a material
inducement for the parties entering into this Agreement.

 

(a)                                This Dispute Resolution Provision concerns
the resolution of any controversies or claims between the parties, whether
arising in contract, tort or by statute, including but not limited to
controversies or claims that arise out of or relate to: (i) this agreement
(including any renewals, extensions or modifications); or (ii) any document
related to this agreement (collectively a “Claim”).  For the purposes of this
Dispute Resolution Provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Bank involved in the servicing,
management or administration of any obligation described or evidenced by this
agreement.

 

1

--------------------------------------------------------------------------------


 

(b)                               At the request of any party to this agreement,
any Claim shall be resolved by binding arbitration in accordance with the
Federal Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will apply
even though this agreement provides that it is governed by the law of a
specified state.

 

(c)                                Arbitration proceedings will be determined in
accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this Dispute
Resolution Provision.  In the event of any inconsistency, the terms of this
Dispute Resolution Provision shall control.  If AAA is unwilling or unable to
(i) serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, the Bank may designate another arbitration organization with
similar procedures to serve as the provider of arbitration.

 

(d)                               The arbitration shall be administered by AAA
and conducted, unless otherwise required by law, in any U.S. state where real or
tangible personal property collateral for this credit is located or if there is
no such collateral, in the state specified in the governing law section of this
agreement.  All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators.  All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing.  However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days.  The arbitrator(s) shall
provide a concise written statement of reasons for the award.  The arbitration
award may be submitted to any court having jurisdiction to be confirmed and have
judgment entered and enforced.

 

(e)                                The arbitrator(s) will give effect to
statutes of limitation in determining any Claim and may dismiss the arbitration
on the basis that the Claim is barred. For purposes of the application of any
statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (j) of this
Dispute Resolution Provision.  The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.

 

(f)                                  The procedure described above will not
apply if the Claim, at the time of the proposed submission to arbitration,
arises from or relates to an obligation to the Bank secured by real property. 
In this case, all of the parties to this agreement must consent to submission of
the Claim to arbitration.

 

(g)                               To the extent any Claims are not arbitrated,
to the extent permitted by law the Claims shall be resolved in court by a judge
without a jury, except any Claims which are brought in California state court
shall be determined by judicial reference as described below.

 

(h)                               Any Claim which is not arbitrated and which is
brought in California state

 

2

--------------------------------------------------------------------------------


 

court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638.  The
referee (or presiding referee of the panel) shall be a retired Judge or
Justice.  The referee (or panel of referees) shall be selected by mutual written
agreement of the parties.  If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative) as
provided in California Code of Civil Procedure Section 638 and the following
related sections.  The referee shall determine all issues in accordance with
existing California law and the California rules of evidence and civil
procedure. The referee shall be empowered to enter equitable as well as legal
relief, provide all temporary or provisional remedies, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a trial, including without limitation motions for summary judgment
or summary adjudication . The award that results from the decision of the
referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of California Code of Civil Procedure
Sections 644(a) and 645.  The parties reserve the right to seek appellate review
of any judgment or order, including but not limited to, orders pertaining to
class certification, to the same extent permitted in a court of law.

 

(i)                                   This Dispute Resolution Provision does not
limit the right of any party to: (i) exercise self-help remedies, such as but
not limited to, setoff; (ii) initiate judicial or non-judicial foreclosure
against any real or personal property collateral; (iii) exercise any judicial or
power of sale rights, or (iv) act in a court of law to obtain an interim remedy,
such as but not limited to, injunctive relief, writ of possession or appointment
of a receiver, or additional or supplementary remedies.  The filing of a court
action is not intended to constitute a waiver of the right of any party,
including the suing party, thereafter to require submittal of the Claim to
arbitration or judicial reference.

 

(j)                                   Any arbitration, judicial reference or
trial by a judge of any Claim will take place on an individual basis without
resort to any form of class or representative action (the “Class Action
Waiver”).  Regardless of anything else in this Dispute Resolution Provision, the
validity and effect of the Class Action Waiver may be determined only by a court
or referee and not by an arbitrator.  The parties to this Agreement acknowledge
that the Class Action Waiver is material and essential to the arbitration of any
disputes between the parties and is nonseverable from the agreement to arbitrate
Claims. If the Class Action Waiver is limited, voided or found unenforceable,
then the parties’ agreement to arbitrate shall be null and void with respect to
such proceeding, subject to the right to appeal the limitation or invalidation
of the Class Action Waiver.  The Parties acknowledge and agree that under no
circumstances will a class action be arbitrated.

 

(k)                                By agreeing to binding arbitration or
judicial reference, the parties irrevocably and voluntarily waive any right they
may have to a trial by jury as permitted by law in respect of any Claim. 
Furthermore, without intending in any way to limit this Dispute Resolution
Provision, to the extent any Claim is not arbitrated or submitted to judicial
reference, the parties irrevocably and voluntarily waive any right they may have
to a trial by jury to the extent permitted by law in respect of such Claim. 
This waiver of jury trial shall

 

3

--------------------------------------------------------------------------------


 

remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable.  WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.”

 

3.  Representations and Warranties.  Each Borrower hereby represents and
warrants to the Bank that:  (i) no default specified in the Agreement and no
event which with notice or lapse of time or both would become such a default has
occurred and is continuing and has not been previously waived, (ii) the
representations and warranties of each Borrower pursuant to the Agreement are
true on and as of the date hereof as if made on and as of said date, (iii) the
making and performance by each Borrower of this Amendment have been duly
authorized by all necessary action, and (iv) no consent, approval,
authorization, permit or license is required in connection with the making or
performance of the Agreement as amended hereby.

 

4.                                       Conditions.  This Amendment will be
effective when the Bank receives the following items, in form and content
acceptable to the Bank:

 

a.                                     This Amendment duly executed by all
parties hereto.

 

b.                                    Payment of all out-of-pocket expenses,
including attorneys’ fees, incurred by the Bank in connection with the
preparation of this Amendment not to exceed $1,000.00.  The Bank has elected not
to charge the Borrowers an amendment fee for this Amendment.

 

5.                                       Effect of Amendment.  Except as
provided in this Amendment, the Agreement shall remain in full force and effect
and shall be performed by the parties hereto according to its terms and
provisions.

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first above written.

 

Bank of America N.A.

 

bebe stores, inc.

 

 

 

By

 

/s/ Kenneth Jones

 

By

 

/s/ Walter Parks

Name

Kenneth Jones

 

Name

Walter Parks

Title

 

Senior Vice President

 

Title

 

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

bebe management, inc.

 

 

 

 

 

By

 

/s/ Walter Parks

 

 

Name

Walter Parks

 

 

Title

 

Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

bebe studio, inc.

 

 

 

 

 

By

 

/s/ Walter Parks

 

 

Name

Walter Parks

 

 

Title

 

Chief Operating Officer and Chief Financial Officer

 

4

--------------------------------------------------------------------------------